Citation Nr: 1219614	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  09-07 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for excision of the right parotid gland (claimed as a benign tumor near the right ear), claimed as due to herbicide exposure.

2.  Entitlement to an initial disability rating in excess of 30 percent for headaches, to include consideration of an extraschedular rating.

3.  Entitlement to an initial disability rating in excess of 10 percent for sinusitis, to include consideration of an extraschedular rating.

4.  Entitlement to an initial disability rating in excess of 50 percent for mild depression.

5.  Entitlement to a disability rating in excess of 20 percent for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of February 2008 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The February 2008 rating decision, inter alia, granted service connection and a noncompensable (0 percent) rating each for migraine headaches and sinusitis, both effective February 23, 2007.  The April 2010 rating decision denied entitlement to service connection for excision of the right parotid gland (claimed as a benign tumor near the right ear), claimed as due to herbicide exposure.

A February 2009 rating decision increased the rating from 0 percent to 30 percent for the Veteran's headaches, effective February 23, 2007.  A June 2010 Decision Review Officer (DRO) decision increased the rating from 0 percent to 10 percent for the Veteran's sinusitis, effective February 23, 2007.  However, as those grants do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In March 2010 the Veteran testified before a DRO at the RO.  In April 2012 the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO.  Transcripts of both hearings are of record.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Department of Veterans Affairs, Huntington, West Virginia RO.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.

Service Connection Claim

The Veteran contends that the necessity for the excision of his right parotid gland his exposure to herbicides at Carswell Air Force Base (AFB), in Fort Worth, Texas.  Specifically, he contends that he loaded and off-loaded 35-gallon drums of Agent Orange onto and from aircraft.

The Board notes that VA has developed specific procedures to determine whether a veteran was exposed to herbicides where such herbicide exposure is claimed to have occurred in a vicinity other that the Republic of Vietnam, the demilitarized zone (DMZ) in Korea, or Thailand.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o) directs that where a Veteran provides sufficient information regarding the approximate dates, location, and nature of the alleged exposure, a detailed statement of the Veteran's claimed herbicide exposure should be furnished to the Compensation and Pension (C&P) Service via e-mail, and a review requested of the Department of Defense's (DOD's) inventory of herbicide operations to determine whether herbicide were used as alleged.  If the exposure is not verified by the C&P Service's review, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides, if the Veteran has provided sufficient information to permit such a search by the JSRRC.

While the Veteran's Form DD-214 indicates service at Carswell AFB in Fort Worth, Texas, and a military occupational specialty of material facilities specialist, it is open to question as to whether the Veteran was exposed to herbicides during his service.  Therefore, the RO should attempt to verify any associated alleged herbicide exposure in accordance with the procedures provided in VA's Adjudication Procedure Manual.  The United States Court of Appeals for Veterans' Claims has consistently held that the evidentiary development procedures provided in VA's Adjudication Procedure Manual, M21-1MR, are binding.  See Campbell v. Gover, 14 Vet. App. 142, 144 (2000) (holding that VA was obligated to comply with the applicable M21-1MR provisions concerning service-connected death claims and remanding for compliance with that provision and applicable regulations); Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with evidentiary development called for by the M21-1MR).

Increased Rating Claims

With regard to the Veteran's service-connected bilateral hearing loss, in a February 2009 rating decision, the RO granted a rating of 20 percent effective February 23, 2007.  With regard to the Veteran's service-connected mild depression, in a November 2011 rating decision, the RO granted service connection and assigned a 50 percent rating, effective March 17, 2009.  While the Veteran submitted statements in March 2009 and March 2012 expressing disagreement with the February 2009 and November 2011 rating decisions, it appears that no subsequent statement of the case was ever issued with regard to these issues.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160 (c)) and requires further action.  See 38 U.S.C.A. § 7105 ; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that these claims are not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding these issues are taken to fulfill the requirements of the Court in Manlincon.

With regard to the Veteran's service-connected migraine headaches, in April 2012, the Veteran testified that his headaches have worsened and are capable of economic destruction and, in fact cause him to miss one week of work every month.  He stated that he has been employed as a truck driver for 42 years and that he has had two motor vehicle accidents within the last couple of months due to his migraine headaches.  He further testified that he has contemplated giving up truck driving due to his headaches.

With regard to the Veteran's service-connected sinusitis, in April 2012 the Veteran testified that he has episodes of sinusitis daily which cause him to miss considerable time from work.  He testified that he is afraid to take certain medications and antibiotics due to his nonservice-connected hepatitis.  These complaints had not previously been reported, and reflect the potential worsening of his symptoms.  

The record reflects that the Veteran was last afforded VA examinations regarding his migraine headaches and sinusitis in March 2010.  Given the reported worsening of the Veteran's disabilities since his last VA examinations, the Board finds that new VA examinations are necessary in order to decide the Veteran's claims.  See 38 U.S.C.A. § 5103A(d)  (West 2002 and Supp. 2011); 38 C.F.R. § 3.159(c)(4)  (2011).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Finally, the Board notes that post-service treatment records that have been associated with the claims file pertain to VA medical treatment received by the Veteran through October 2011.  However, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.  38 C.F.R. § 3.159(c)(1) and (2).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should issue an SOC to the Veteran addressing the matter of entitlement to an initial rating in excess of 50 percent for mild depression and a rating in excess of 20 percent for bilateral hearing loss, including citation to all relevant law and regulation pertinent to these claims.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all non-VA medical care providers who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

Appropriate efforts must also be made to obtain all available VA treatment records since October 2011.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issues on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.

3.  The RO should comply with the evidentiary development in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, paragraph 10(o).  Specifically, ask the Veteran for the approximate dates, location, and nature of his alleged herbicide exposure during service at Carswell Air Force Base in Fort Worth, Texas.  If the Veteran responds with sufficient information, the RO should furnish the Veteran's detailed description of exposure to C&P Service via e-mail at VAVBAWAS/CO/211/AGENTORANGE, and request a review of DoD's inventory of herbicide operations to determine whether herbicides were stored or used, as alleged.

If the Veteran fails to provide the requested detailed information regarding his exposure to herbicides during service at Carswell AFB in Fort Worth, Texas, the RO should refer the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.

4.  The Veteran should be afforded a VA examination to determine the current severity of his service-connected migraine headaches.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The RO should ensure that the examination report or reports provide all information required for rating purposes, to include the nature, frequency, and severity of the Veteran's headaches.  The examiner should specifically determine the frequency of any prostrating headaches.  If the headaches are not found to be prostrating, the examiner must provide an explanation for such determination.

The examiner should also provide an opinion concerning the effect of the Veteran's service-connected migraine headaches on his ability to work, to include whether the migraine headaches are productive of severe economic inadaptability.  The supporting rationale for all opinions expressed must be provided.

5.  The Veteran should be afforded a VA examination to determine the current severity of his service-connected sinusitis.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO should ensure that the examination report or reports provide all information required for rating purposes, to include the number of incapacitating episodes and non-incapacitating episodes per year, the frequency and length of antibiotic use, and whether the Veteran has undergone any radical surgery with chronic osteomyelitis.

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected sinusitis on his ability to work.

6.  Then, the RO should readjudicate the Veteran's claim of entitlement to service connection for excision of the right parotid gland and claims of entitlement to higher initial ratings for migraine headaches and for sinusitis, to include consideration of whether referral to the appropriate VA officials for extraschedular consideration is warranted under 38 C.F.R. § 3.321.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

